SOFTWARE DISTRIBUTION AND SERVICES AGREEMENT

THIS AGREEMENT is made effective the 27th day of February, 2001.

BETWEEN:

VIRTUALSELLERS.COM, INC.,

a company incorporated pursuant to the federal laws of Canada, and having an
office at 120 North LaSalle Street, Suite 1000, Chicago, Illinois, U.S.A. 60602



(the "Company")

AND:

IBRIDGE NETWORK INC.

, a company incorporated pursuant to the laws of the State of Washington, and
having an office at 2033 Sixth Avenue, Suite 990, Seattle, Washington, U.S.A.
98121



(the "Distributor")

WHEREAS:

A. The Company owns and/or has the right to license its TAG ACTIVATED MARKUP
ENHANCER programming language software commonly known as TAME (the "Software")
and wishes to obtain professional distribution and sales representation services
to promote the licensing of the Software to end users in the Territory (as
defined herein);

B. The Company owns and/or has the right to sell EMC Storage Services (as
defined herein) and wishes to obtain professional distribution and sales
representation services to promote the sale of the EMC Storage Services to
customers in the Territory;

C. The Company provides the Transaction Processing Services (as defined herein)
and wishes to obtain professional distribution and sales representation services
to promote the sale of the Transaction Processing Services to customers in the
Territory;

D. The Distributor has represented to the Company that it has the professional
skills and ability to be the Company's distributor and sales representative for
the purpose of promoting the licensing of the Software and the sale of EMC
Storage Services and the Transaction Processing Services in the Territory;

E. The Distributor has agreed to purchase one end user license of the Software
for its own use; and

F. The Distributor wishes to act, and the Company wishes to have the Distributor
act, on behalf of the Company to promote the licensing of the Software and the
sale of EMC Storage Services and the Transaction Processing Services in the
Territory on the terms and subject to the conditions set forth in this
agreement:

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises set
forth above, the mutual covenants and agreements contained in this Agreement and
the payment by the Company to the Distributor of ten ($10.00) dollars (the
receipt and sufficiency of which is hereby acknowledged by the Distributor), the
parties hereby agree as follows:

ARTICLE 1
INTERPRETATION

1.1 DEFINITIONS

In this Agreement, except where the context or subject matter is inconsistent
therewith, the following terms shall have the following meanings:

"Confidential Information" includes all information disclosed by the Company to
Distributor (whether in writing, orally or by any other means) in respect of:

(i) the Company's business operations, business plans, methods and practices,
including Customer Information, Financial Information and Marketing Information
(as defined herein);

(ii) inventions, discoveries, experimental data, processes, designs, performance
criteria, drawings, specifications, know-how, show-how, models and prototypes;

(iii) Trade Secrets (as defined herein);

(iv) information ascertainable by inspection or analysis of the above disclosed
information; and

(v) all discussions, evaluations, reports, summaries of the above disclosed
information, whether reduced to tangible form or not,

but Confidential Information does not include:

(vi) information which at the time of disclosure is in the public domain;

(vii) information which, after disclosure, is published or otherwise becomes
part of the public domain through no fault of the Distributor (but only after,
and only to the extent that it becomes part of the public domain);

(viii) information which was in the possession of the Distributor at the time of
disclosure and was not acquired, directly or indirectly, from the Company; and

(ix) information which the Distributor received after the time of disclosure
from a third party who did not require the Distributor to hold the same in
confidence and who did not acquire such information, directly or indirectly,
from the Company,

provided that the Distributor may disclose those portions of Confidential
Information required by law only after giving the Company sufficient notice to
object with the view of avoiding such disclosure if legally possible;

"Customer Information" means information about potential and current customers
of the Company or any derivative thereof and potential customer base and markets
therefor, including customer names and addresses, the names of employees of
customers with whom the Company is in contact in business, customer requirements
and the Company's contracts with customers, including details about pricing and
supply;

"Distributor License Commissions" means the commissions that will be paid by the
Company to the Distributor which is equal to twenty five (25%) percent of the
Standard License Fees for each License Agreement sold by the Distributor with a
Standard License Fee and a percentage of the Other License Fees for each License
Agreement sold by the Distributor with an Other License Fee, which percentage
will be negotiated and agreed to by the Company and the Distributor for each
License Agreement with an Other License Fee prior to the execution of each such
License Agreement;

"EMC Distribution Commissions" means the commission that will be paid by the
Company to the Distributor which is equal to fifty (50%) percent of the Net
Storage Fees;

"EMC Storage Services" means all EMC Storage services provided by the Company
and its subsidiaries from time to time;

"Financial Information" means information about the Company's financial state
including expenses, sales, income, profit, pricing, salaries and wages, and
projections for the aforesaid information;

"including" means including without limitation or prejudice to the generality of
any description, definition, term or phrase preceding that word, and the word
"include" and its derivative expressions will be construed accordingly;

"License" means the Software license owned by the Company;

"License Agreement" means the Company's standard-form written license agreement
governing the use of the Software by Licensees, as amended from time to time,
the current form of which is attached as Schedule "A";

"Licensee" means any person, firm or corporation who enters into a License
Agreement with the Company;

"License Fees" means the Standard License Fees or the Other License Fees, as
applicable, payable to the Company by a Licensee in connection with the
execution of a License Agreement;

"Marketing Information" means information about the Company's marketing
programs, plans, strategies and proposed future products, services, advertising
and promotion;

"Modification" means all enhancements, additions and other modifications made to
the Software or any translation of the Software;

"Net Storage Fees" means the Storage Fees less (i) the amount of any costs of
sales incurred by the Company in connection with providing the EMC Storage
Services in the Territory; (ii) the amount of any commissions payable (but
excluding any EMC Distribution Commissions) in connection with the Storage Fees;
and (iii) the amount of any network charges in connection with the Storage Fees;

"Net Transaction Processing Fees" means the Transaction Processing Fees less (i)
the amount of any costs incurred by the Company in connection with providing the
Transaction Processing Services in the Territory; (ii) the amount of any
commissions payable (but excluding any Transaction Processing Distribution
Commissions) in connection with the Transaction Processing Fees; and (iii) the
amount of any network charges in connection with the Transaction Processing
Fees;

"Other License Fees" means the amount of fees (which amount of fees will be
different than the Standard License Fees) payable to the Company by the Licensee
in connection with the execution of a License Agreement, which fees will be
negotiated by the Company and each Licensee;

"Period" means the Initial Term and any Renewal Term;

"Standard License Fees" means the initial amount of $75,000 payable to the
Company by a Licensee in connection with the execution of a License Agreement
which amount may be adjusted from time to time by the Company as the Company
determines in its sole and absolute discretion;

"Storage Fees" means any fees that are billed and actually received by the
Company for EMC Storage Services provided by the Company in the Territory as a
result of the Distributor's efforts pursuant to this Agreement;

"Territory" means Africa and any other country or territory added as a Territory
by mutual agreement of the parties to this Agreement;

"Trade Secrets" means information, including a formula, pattern, compilation,
program, device, product, method, technique or process that:

(i) is used, or may be used, in business or for any commercial purpose;

(ii) derives independent economic value, actual or potential, from not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use;

(iii) is the subject of reasonable efforts to prevent it from becoming generally
known; and

(iv) the disclosure of which would result in harm or improper benefit;

"Transaction Processing Distribution Commissions" means the commission that will
be paid by the Company to the Distributor which is equal to fifty (10%) percent
of the Net Transaction Processing Fees;

"Transaction Processing Fees" means any fees that are billed and actually
received by the Company for the Transaction Processing Services provided by the
Company in the Territory as a result of the Distributor's efforts pursuant to
this Agreement; and

"Transaction Processing Services" means all transaction processing services
provided by the Company and its subsidiaries from time to time, including credit
card clearing services.

1.2 CROSS-REFERENCE DEFINITIONS

Each of the following terms shall have the meaning ascribed to it in the Section
of this Agreement noted opposite it:

Term

Section

Approved Materials

10.1

Initial Term

11.1

Intellectual Property Rights

8.1

Monthly Sales Report

4.7

Minimum Performance Levels

4.3

Records

7.2

Renewal Term

11.1

Services

6.1

Software

Recital "A"

Support

5.2

1.3 DESIGNATIONS AND NUMBER

In this Agreement, words importing the singular or masculine shall include the
plural, feminine or common gender and vice versa, where the context so requires.

1.4 HEADINGS AND DIVISION

The division of this Agreement into Articles, Sections and Subsections and the
insertion of headings are for convenience of reference only and shall not affect
the interpretation of this Agreement.

1.5 GOVERNING LAW

This Agreement will be governed by and construed in accordance with the laws of
the State of Illinois (excluding its conflict of laws rules) and the federal
laws of the United States applicable therein. The United Nations Convention on
Contracts for the International Sale of Goods (1980) and any successor or
replacement legislation will not apply to this Agreement and the license of the
Software herein. Distributor agrees that the courts of the State of Illinois
will have exclusive jurisdiction over all disputes arising out of or relating to
this Agreement and Distributor hereby irrevocably submits to such jurisdiction.

1.6 CURRENCY

All references to monetary denominations in this Agreement shall be in United
States dollars.

1.7 ENTIRE AGREEMENT

This Agreement and Schedules constitute the entire agreement between the parties
and supersede all prior agreements, whether written or verbal, between the
parties. No other ordering document or any other document which purports to
modify this Agreement or any Schedule shall add to or vary the terms and
conditions of this Agreement unless executed by both the Company and the
Distributor. No amendment shall be considered to have been made to this
Agreement unless it is in writing and is executed by both of the parties.

1.8 CONFLICT

If there is any conflict with or inconsistency between this Agreement and the
terms of the Schedules, as amended from time to time, then the provisions of
this Agreement shall prevail.

ARTICLE 2
NON-EXCLUSIVE RIGHT TO DISTRIBUTE EMC STORAGE SERVICES

2.1 APPOINTMENT

The Company hereby appoints the Distributor, and the Distributor hereby accepts
such appointment, as the Company's non-exclusive representative for the
marketing, sale and distribution of the EMC Storage Services in the Territory
during the Period. The Company expressly reserves the rights to market, sell and
distribute the EMC Storage Services in the Territory during the Period, both in
its own right and for any additional representative(s) that it may appoint in
the Territory during the Period.

2.2 TERMS

Any sales of the EMC Storage Services shall be made upon such terms as are
established in writing by the Company from time-to-time during the Period. Any
sales of the EMC Storage Services made by the Distributor pursuant to this
Agreement which are on terms other than those established by the Company
pursuant to this Section 2.2 shall not be binding on the Company.

2.3 EMC DISTRIBUTION COMMISSIONS

The EMC Distribution Commissions are payable within thirty (30) days of the
Company receiving the Storage Fees as a result of the Distributor's efforts
pursuant to this Agreement.

2.4 STORAGE FEES

If and when applicable, the Distributor will pay to the Company, within ten (10)
days of receipt of any Storage Fees, any Storage Fees received by the
Distributor as a result of the Distributor's efforts pursuant to this Agreement.
Failure to pay any such Storage Fees within the time specified herein will
result in immediate denial of further requests for any EMC Storage Services
submitted by the Distributor, until the arrears in Storage Fees are paid in
full, together with the applicable interest of two (2%) percent a month. All
payments of Storage Fees or any other payments to the Company shall be made in
United States currency. The provisions of this Section 2.4 shall survive the
termination or expiration of this Agreement.

ARTICLE 3
NON-EXCLUSIVE RIGHT TO DISTRIBUTE TRANSACTION
PROCESSING SERVICES

3.1 APPOINTMENT

The Company hereby appoints the Distributor, and the Distributor hereby accepts
such appointment, as the Company's non-exclusive representative for the
marketing, sale and distribution of the Transaction Processing Services in the
Territory during the Period. The Company expressly reserves the rights to
market, sell and distribute the Transaction Processing Services in the Territory
during the Period, both in its own right and for any additional
representative(s) that it may appoint in the Territory during the Period.

3.2 TERMS

Any sales of the Transaction Processing Services shall be made upon such terms
as are established in writing by the Company from time-to-time during the
Period. Any sales of the Transaction Processing Services made by the Distributor
pursuant to this Agreement which are on terms other than those established by
the Company pursuant to this Section 3.2 shall not be binding on the Company.

3.3 TRANSACTION PROCESSING DISTRIBUTION COMMISSIONS

The Transaction Processing Distribution Commissions are payable within thirty
(30) days of the Company receiving the Transaction Processing Fees as a result
of the Distributor's efforts pursuant to this Agreement.

3.4 TRANSACTION PROCESSING FEES

If and when applicable, the Distributor will pay to the Company, within ten (10)
days of receipt of any Transaction Processing Fees, any Transaction Processing
Fees received by the Distributor as a result of the Distributor's efforts
pursuant to this Agreement. Failure to pay any such Transaction Processing Fees
within the time specified herein will result in immediate denial of further
requests for any Transaction Processing Services submitted by the Distributor,
until the arrears in Transaction Processing Fees are paid in full, together with
the applicable interest of two (2%) percent a month. All payments of Transaction
Processing Fees or any other payments to the Company shall be made in United
States currency. The provisions of this Section 3.4 shall survive the
termination or expiration of this Agreement.

ARTICLE 4
PURCHASE OF LICENSE AND DISTRIBUTION OF LICENSE AGREEMENTS

4.1 PURCHASE OF LICENSE

The Distributor hereby agrees to enter into a License Agreement for the Software
in consideration of a license fee of $60,000, to be paid by the Distributor to
the Company in the following manner:

$10,000 on the day of the execution of this Agreement;

$10,000 on the day which is one month after the execution of this Agreement;

$10,000 on the day which is two months after the execution of this Agreement;
and

the Company will retain the first $30,000 of the EMC Distribution Commissions
earned by the Distributor pursuant to this Agreement.

4.2 APPOINTMENT

The Company hereby appoints the Distributor, and the Distributor hereby accepts
such appointment, as the exclusive distribution and sales representative for the
purpose of marketing, promoting, using, displaying and licensing the Software in
the Territory only, in accordance with the terms and conditions set forth in
this Agreement. All rights not expressly granted to the Distributor in this
Agreement are reserved by the Company.

4.3 PERFORMANCE CRITERIA

As part of the sale of License Agreements, the Distributor shall achieve the
minimum performance levels during the Initial Term of the Agreement as set forth
at Schedule "B" (the "Minimum Performance Levels"). The Minimum Performance
Levels set forth at Schedule "B" are applicable only to the Initial Term of this
Agreement. Upon renewal of this Agreement, the Company may, in its sole and
unfettered discretion, establish new Minimum Performance Levels for the Renewal
Term.

4.4 FAILURE TO MEET PERFORMANCE CRITERIA

If the Distributor fails to accomplish the Minimum Performance Levels for each
of the first two three month periods (as described in Schedule "B") within six
(6) months of the execution of this Agreement, the Company may, in its sole and
unfettered discretion, terminate this Agreement by written notice to the
Distributor. Such notice shall state the termination date of this Agreement
(which termination date shall not be less than thirty (30) days after the date
of the notice).

4.5 DISTRIBUTOR LICENSE COMMISSIONS FOR THE SALE OF SOFTWARE LICENCES

The Distributor License Commissions are payable within thirty (30) days of the
Company receiving the License Fees from each Licensee who enters into a Licence
Agreement as a result of the Distributor's efforts pursuant to this Agreement.

4.6 LICENSE FEES

The Distributor will pay to the Company, within ten (10) days of the execution
of a License Agreement, the License Fees from each Licensee who enters into a
Licence Agreement as a result of the Distributor's efforts pursuant to this
Agreement. Failure to pay the requisite License Fees within the time specified
herein will result in immediate denial of further requests for licenses of the
Software submitted by the Distributor, until the arrears in License Fees are
paid in full, together with the applicable interest of two (2%) percent a month.
All License Fees are non-refundable once paid to the Company. All payments of
License Fees or any other payments to the Company shall be made in United States
currency. The provisions of this Section 2.7 shall survive the termination or
expiration of this Agreement.

4.7 MONTHLY SALES REPORT

As part of the sale of the License Agreements, within ten (10) days of the end
of each month, the Distributor shall prepare and deliver to the Company
concurrently with the payment of the total License Fees owing for that month, a
monthly sales report (the "Monthly Sales Report"), signed by an officer of the
Distributor containing the information indicated at Schedule "C" and such other
information reasonably requested by the Company from time to time.

4.8 INQUIRIES FROM OUTSIDE TERRITORY

The Distributor shall not solicit prospective Licensees outside of the
Territory. The Distributor shall promptly refer to the Company all unsolicited
license inquiries received by the Distributor which originate from outside of
the Territory. The Distributor shall not receive a Distributor Fee or any other
payments from the Company for any such referrals.

4.9 LICENSE AGREEMENT

The Distributor shall not:

distribute any copy of the Software without obtaining an executed License
Agreement;

distribute any copy of the Software or grant any License to any person, firm or
corporation residing outside of the Territory;

imply that the Licensee shall obtain more than a mere license to use the
Software (being in object code form only) for the Licensee's personal use, or if
the Licensee is a corporation, for its internal use solely; or

make or give any warranty, condition or representation on behalf of the Company
that either supplements or is inconsistent with the limited warranties specified
by the Company in the License Agreement.

 

ARTICLE 5



TRAINING AND SUPPORT



5.1 TRAINING

The Company shall provide training to up to ___ personnel of the Distributor in
the use of the Software. Unless otherwise agreed, such training shall be held at
the Company's corporate headquarters within ninety (90) days following the date
of the Agreement at a time designated by the Company acting reasonably. The
Distributor shall be responsible for all travel, accommodation and related
expenses it incurs to obtain such training. Further training in the use of the
Software shall be available to the Distributor and its employees at an
additional charge based on the Company's applicable rates then in effect.

5.2 TECHNICAL SUPPORT TO DISTRIBUTOR

The Company shall provide to the Distributor telephone or email technical
support for troubleshooting related to the use of the Software only,
(collectively known as "Support") by returning telephone or email inquires from
the Distributor within twenty four (24) hours of receipt of such inquiries by
the Company. The Company will not provide Support on weekends or statutory
holidays observed in the State of Illinois.

The Distributor shall provide adequate information to the Company to assist in
the investigation and troubleshooting and to confirm that any problems have been
resolved.

5.3 TECHNICAL SUPPORT TO LICENSEES

The Distributor shall be solely responsible for providing all Support and any
other maintenance to its Licensees.

 

ARTICLE 6
RESPONSIBILITIES AND CONDUCT OF THE DISTRIBUTOR

6.1 SERVICES

As a distribution and sales representative of the Company, the Distributor shall
perform, in a diligent and business-like manner, the services which are
described in this Agreement, together with such other services which may be
reasonably requested by the Company from time to time (collectively, the
"Services").

6.2 TAX

The Distributor shall remit all payable taxes including any value added tax
and/or withholding tax, to the relevant authorities and provide a full
accounting of such taxes paid in the Monthly Sales Report. The Company shall not
be responsible for any taxes including income taxes due on account of the
Distributor, arising from the sale of the License Agreements, the EMC Storage
Services or the Transaction Processing Services.

6.3 ADEQUATE RESOURCES

The Distributor shall at all times maintain such competent staff and otherwise
commit such other resources as are reasonably required to meet its obligations
hereunder.

6.4 PERMITS AND APPROVALS

The Distributor shall, at its own expense, obtain and maintain such permits and
approvals as are required by it to meet its obligations hereunder.

6.5 COVENANT OF ETHICAL CONDUCT

The Distributor shall:

not employ illegal or unethical practices in promoting the Software or in the
sale of the License Agreements, the EMC Storage Services or the Transaction
Processing Services;

represent the Company in a manner intended to preserve and enhance the
reputation of the Company as a provider of quality services and products; and

otherwise promote the Software and the related licensing thereof and the sale of
the EMC Storage Services and the Transaction Processing Services in accordance
with the laws applicable to the various jurisdictions where the Software is to
be marketed hereunder and where the Distributor and the Company are situate.

ARTICLE 7
ACCOUNTING

7.1 ADJUSTMENTS

If the Company in good faith disputes the calculation of the total License Fees,
the Storage Fees or the Transaction Processing Fees and either the parties agree
or a competent tribunal finally adjudges that the Distributor underpaid any such
fees with respect to any month, then the Distributor shall forthwith pay to the
Company the remaining amount of any such fees owing for the applicable month,
together with interest at a rate of two (2%) percent per month on the
outstanding balance.

7.2 BOOKS AND RECORDS

The Distributor shall keep, maintain and preserve, during the currency of this
Agreement and for a period of at least two (2) years following the termination
or expiration of this Agreement, complete and accurate records covering all
transactions relating to this Agreement (the "Records"). The Records shall be
created and maintained in accordance with United States generally accepted
accounting principles and shall be available for inspection by the Company from
time to time until two (2) years following the termination or expiration of this
Agreement, during reasonable business hours and upon reasonable notice. The
Company shall have the right to make copies of any extracts of the Records and
the Distributor shall not cause or permit any interference with such inspection
and copying by the Company. If such right is exercised by the Company more than
once in any six (6) month period, then such copying shall be at the Company's
expense. The provisions of this Section 7.2 shall survive the termination or
expiration of this Agreement.

7.3 EFFORTS EXPENDED TO DEVELOP THE MARKET

The Distributor shall bear its own costs in promoting and developing a market
for the Software, the EMC Storage Services and the Transaction Processing
Services in the Territory and shall not otherwise make a claim against the
Company for either promoting or otherwise developing a market for the Software,
the EMC Storage Services and the Transaction Processing Services. The
Distributor acknowledges that it has conducted an independent investigation and
recognizes that the business venture contemplated by this Agreement involves
certain business risks. The Distributor acknowledges that it has not received
any warranty or guarantee, expressed or implied as to the potential volume,
profits or success of the business venture contemplated by this Agreement.

7.4 CREDIT RISK

The Distributor is fully responsible for all credit risk and collections matters
relating to the collection of License Fees, Storage Fees and Transaction
Processing Fees. The Company shall provide reasonable assistance to the
Distributor in this regard.

ARTICLE 8
COVENANTS AND INDEMNITIES BY DISTRIBUTOR

8.1 INTELLECTUAL PROPERTY RIGHTS

The Distributor acknowledges the great value of the Software (including any
Modifications thereto) and of the goodwill associated therewith and agrees that
all proprietary and intellectual property rights, including all copyrights,
trade-marks, Trade Secrets and patentable inventions, relating to the Software,
the EMC Storage Services and the Transaction Processing Services and all
goodwill pertaining thereto (collectively, the "Intellectual Property Rights")
belong to the Company and further agrees that ownership of the Software and the
Intellectual Property Rights therein shall be held in the name of the Company.
The Distributor acknowledges that any Modifications to the Software are
derivative works of the Software and agrees that title to all Intellectual
Property Rights in any such derivative works shall remain with the Company. The
Distributor shall not modify the Software without the express prior written
consent of the Company.

8.2 COVENANTS BY DISTRIBUTOR

The Distributor covenants with the Company:

to assist and co-operate with the Company to the extent requested by the Company
in the protection of the Intellectual Property Rights, including the execution
of any document to confirm the Company's title to and interest in the Software
and the Intellectual Property Rights and the assignment of any rights to or
ownership interest in the Software and the Intellectual Property Rights that it
may have acquired from the Company;

to take no steps either directly or indirectly to claim or dispute ownership or
the enforceability or validity of the Intellectual Property Rights or the right
of the Company to grant the rights herein or in the License Agreements;

to promptly notify the Company of any infringements or imitations by others of
the Software and/or the Intellectual Property Rights when such becomes known to
the Distributor and, where possible, to provide a sample of such infringement or
imitation and to co-operate with the Company in enforcing the Intellectual
Property Rights against the infringer or imitator; provided however, that the
Distributor shall not institute any suit or take any action on account of any
such infringements or imitations without the Company's prior written consent;

to promptly notify the Company of the failure of any Licensee to abide by any
and all of the terms of the relevant License Agreement that becomes known to the
Distributor; provided however, that the Distributor shall not institute any suit
or take any action on account of such failure without the Company's prior
written consent;

not to produce, reproduce, copy, translate, adapt, alter, reverse engineer,
decompile, disassemble, download, change hardware formats, rent, lease, share,
lend, license, sub-license, communicate by telecommunication or electronically
distribute or market by any means the Software, except as expressly provided for
in this Agreement or as otherwise expressly approved in writing by the Company;
and

not to remove, modify or deface any logo, notice or legend of ownership or
copyright, trade-marks, Trade Secrets or other Intellectual Property Rights from
any material relating to the Software.

8.3 CONFIDENTIAL INFORMATION

The Distributor covenants with the Company:

to keep all Confidential Information to which access is granted to or obtained
by it in strictest confidence and not to disclose or permit disclosure of all or
any portion of the Confidential Information to any person, firm, corporation,
business or other entity, except as otherwise expressly permitted by this
Agreement or with the prior written authorization of the Company;

without prejudice to the generality of subsection 8.3(a), to exercise a degree
of care in protecting the confidentiality of the Confidential Information that
is at least equivalent to that which the Distributor uses to protect its own
information of like sensitivity and importance;

not to use all or any portion of the Confidential Information in any way which
may be reasonably considered as detrimental to the business operations of the
Company;

not to use all or any portion of the Confidential Information for any purpose
other than as expressly authorized by this Agreement or in writing by the
Company;

not to copy or otherwise reproduce or duplicate all or any portion of the
Confidential Information without the prior written authorization of the Company,
which authorization may be unreasonably withheld;

to permit access to the Confidential Information only to such of its directors,
officers, employees and agents:

as need such Confidential Information for the proper use thereof or for the
fulfilment of their regular duties with the Distributor; and

who, prior to receiving any such access, have executed a written confidentiality
agreement with the Distributor containing terms, conditions and restrictions
that are at least as stringent as the terms, conditions and restrictions
contained in this Agreement. The Distributor shall be directly liable to the
Company for any breach by the Distributor's directors, officers, employees and
agents of such confidentiality agreements;

not to permit any director, officer, employee, agent or representative of any
nominee corporation for them or any other party receiving Confidential
Information on their behalf to disclose or permit disclosure of such information
to any person, firm, corporation, business or other entity for any purpose,
except as expressly authorized by this Agreement or in writing by the Company;

to promptly advise the Company in writing if any unauthorized use or disclosure
or any anticipated use or disclosure of all or any portion of the Confidential
Information comes to the Distributor's attention and to take all reasonable
steps to stop such unauthorized or anticipated use or disclosure; and

to promptly return all Confidential Information, together with any copies
thereof, to the Company upon demand.

8.4 EXCEPTION

Notwithstanding the foregoing to the contrary, the Distributor may disclose all
or any part of the Confidential Information as it may be required by law or
pursuant to an order of a court of competent jurisdiction, subject to giving the
Company prompt notice of any such request in order for the Company to seek
protection over such disclosure.

8.5 REMEDIES FOR BREACH

The Distributor acknowledges and agrees that breach of any provision of this
Article 8 by it or any of its directors, officers, employees or agents will
cause irreparable and continuing damage to the Company which could not
adequately be compensated for in damages alone. The Distributor agrees that the
Company shall have the right to seek equitable and injunctive relief to prevent
any actual or anticipated breach of this Article 8 by the Distributor or by any
of its directors, officers, employees or agents, or any further breach of this
Article 8, as well as all other remedies available at law or in equity, and the
Distributor hereby consents to an injunction being issued against it in this
regard (as applicable). The Distributor further agrees that no such action by
the Company shall be construed so as to be in derogation of any other remedy
that may be available in the event of such a breach or anticipated breach. If
the Company retains legal counsel in endeavouring to enforce the terms of this
Agreement, then it shall be entitled to recover from the Distributor, in
addition to all other relief available, and the Distributor shall pay to the
Company, the Company's related expenses and legal fees. The provisions of this
Section 8.5 shall survive the termination or expiration of this Agreement.

8.6 DISTRIBUTOR CO-OPERATION

The Distributor shall co-operate promptly with the Company to enable the Company
to comply with the provisions of any United States Export Administration Act,
War Powers Act, or any other law or Executive Order relating to control or
restriction of exports or transfer of technology and the regulations of the
United States Departments of State, Commerce and Defence relating thereto (in
present form or as they may be amended in the future), as they may apply to the
Distributor's activities. The Distributor shall not export or transfer, directly
or indirectly, any Software or License to any prohibited country or to any
country for which the United States Government or any agency thereof requires,
with respect to United States exporters, an export license or other governmental
approval at the time of the export or transfer, without first obtaining both the
consent of the Company and requisite government license or approval.

8.7 FUTURE LAWS AND REGULATIONS

The Distributor shall immediately advise the Company of any import or export law
or regulation adopted in the Territory which might adversely affect the
implementation of this Agreement, and the Distributor agrees to comply with all
such laws and regulations.

8.8 INDEMNITY

The Distributor hereby covenants to indemnify and hold harmless the Company from
and against:

any and all damage or deficiency resulting from any act, omission to act,
misrepresentation, breach of warranty or non-fulfilment by the Distributor or
any of its directors, officers, employees, agents or subcontractors of any
representation, warranty or covenant on the part of the Distributor contained in
this Agreement;

any and all damage or deficiency resulting from any breach or non-fulfilment by
any of the Distributor's directors, officers, employees, agents or
subcontractors of any covenant on their part contained in any confidentiality
agreement relating to the Software (or of the breach of the confidentiality
agreements of such directors, officers, employees, agents or subcontractors with
the Distributor as described in Section 8.3(f)(ii)); and

any and all actions, suits, proceedings, demands, assessments, judgments, costs
and legal and other expenses incident to any of the foregoing.

This indemnity shall survive the termination or expiration of this Agreement.

8.9 NON-COMPETITION COVENANT

During the Period and for two (2) years immediately thereafter, the Distributor
shall not, without the prior written consent of the Company, which consent may
be arbitrarily refused, either directly or indirectly, sell or license or
otherwise promote in the Territory:

the sale or license of any software which is competitive with the Software, in
that the competitive product has substantially the same functionality as the
Software; or

the sale of any services which are competitive with the EMC Storage Services or
the Transaction Processing Services.

The Distributor acknowledges and agrees that by reason of its association with
the business of the Company the provisions of this Section 8.9 are reasonable in
the circumstances and constitute a legitimate protection of the business
interests of the Company. The provisions of this Section 8.9 shall survive the
termination or expiration of this Agreement.

8.10 NON-SOLICITATION COVENANT

During the Period and for two (2) years immediately thereafter, the Distributor
shall not employ or contract for the services of, or contact for the purpose of
offering to employ or contract for the services of, or contact for the purpose
of enticing to leave their employment or contract of services with the Company,
any individuals who are employees or independent contractors of the Company at
any time during the Period and for the period of two (2) years immediately
thereafter. The provisions of this Section 8.10 shall survive the termination or
expiration of this Agreement.

ARTICLE 9
COVENANTS AND INDEMNITIES BY THE COMPANY

9.1 REPRESENTATION AND WARRANTY

The Company represents and warrants to the Distributor only that it is the legal
owner of the Software and that it has the right to grant the license hereby
granted to market and promote the Software and for Licensees to use the Software
pursuant to the terms of the License Agreement.

9.2 ACKNOWLEDGEMENT AND WAIVER BY DISTRIBUTOR

The Distributor acknowledges and agrees that the Company does not represent or
warrant that the operation of the Software:

will meet a Licensee's requirements;

will be error free; or

will not be interrupted by reason of any defect therein or by reason of fault on
the part of Company.

The Company expressly disclaims and the Distributor hereby expressly waives all
representations, warranties or conditions not specifically set forth in this
Agreement including implied representations, warranties or conditions of
merchantable quality or fitness for a particular purpose and those arising by
statute or otherwise in law or from course of dealing or usage of trade.

9.3 INDEMNITY

Subject to Section 9.4, the Company hereby covenants to indemnify and hold
harmless the Distributor from and against:

any and all damage or deficiency resulting from any misrepresentation, breach of
warranty or non-fulfilment by the Company of any representation, warranty or
covenant on the part of the Company contained in this Agreement or the License
Agreement;

any claim resulting in non-appeallable damages awarded by a Court that the
Software, alone, infringes any patent of a third party issued in the Territory
on the effective date of this Agreement or infringes any copyright of a third
party within the Territory; and

any and all actions, suits, proceedings, demands, assessments, judgments, costs
and legal and other expenses incident to any of the foregoing,

provided that, with respect to Section 9.3(b), the Distributor gives prompt
notice of any claim to the Company and that the Distributor grants the Company
the right, at its discretion, to take carriage of any such legal action
including, without limitation, all settlement negotiations with respect thereto.
This indemnity shall survive the termination or expiration of this Agreement.

9.4 LIMITED LIABILITY

Notwithstanding anything to the contrary contained herein, the Company shall not
be liable for any consequential, incidental, indirect, punitive or special
damages incurred by the Distributor, including loss of business, loss of
profits, or failure to realize anticipated earnings, even if the Company has
been apprised of the likelihood of such damages occurring. The Company's
liability for loss or damages hereunder shall be limited, in the aggregate, to
the Distributor's actual provable direct loss and damages relating to the Period
during which the loss or damage occurred, and shall in no event exceed the
aggregate License Fees actually paid to the Company with respect to that Period
regardless of how such damages arise, whether as a result of breach of contract
(including fundamental breach), tort (including negligence), intellectual
property infringement, or otherwise. The provisions of this Section 9.4 shall
survive the termination or expiration of this Agreement.

ARTICLE 10
ADVERTISING AND TRADE-MARKS

10.1 APPROVED MATERIALS

As part of the Services, the Distributor shall develop and produce to the
Company's direction such sales literature, web sites and other promotional
materials as are necessary to effectively market and promote the Software, the
EMC Storage Services and the Transaction Processing Services (such literature,
web sites and materials, upon approval by the Company, are collectively referred
to as "Approved Materials"). The Approved Materials shall clearly indicate that
the Distributor is marketing, promoting, using, displaying and licensing the
Software pursuant to a license from the Company and is marketing, promoting and
selling the EMC Storage Services and the Transaction Processing Services on
behalf of the Company.

10.2 PERMISSION

The Company may grant the Distributor permission to display the marks
"VIRTUALSELLERS", "TAG ACTIVATED MARKUP ENHANCER" and "TAME", or any other
trade-mark on the Approved Materials upon written request from the Distributor
which specifies the manner in which the marks shall be displayed. The Company
shall retain the right to refuse permission to use its trade-marks, at the
Company's sole and unfettered discretion. The Distributor shall not use any
sales literature, web sites or promotional materials other than Approved
Materials and shall not otherwise use the Company's registered or unregistered
trade-marks in promoting the Software, except with the prior written permission
of the Company. The Distributor shall not use, as part of the corporate name of
any corporation which may market, promote, use, display or license the Software,
the words "VIRTUALSELLERS", "TAG ACTIVATED MARKUP ENHANCER" or "TAME" or any
name or mark that is confusing with such marks. The Distributor acknowledges and
agrees that it obtains no rights or interest in, or license to use, any
registered or unregistered trade-mark of the Company or in the goodwill accruing
therefrom.

ARTICLE 11
TERM AND TERMINATION

11.1 TERM

The term of this agreement shall commence on the effective date hereof and shall
continue for a period of one year (the "Initial Term"), unless sooner terminated
as provided for herein. Upon expiry of the Initial Term and provided the
Distributor is not then in default under this Agreement, the Company may offer
the Distributor a one year renewal (a "Renewal Term") of this Agreement, based
on the terms and conditions herein. If the Distributor accepts such renewal,
then the Agreement shall continue during the Renewal Term. Upon expiry of the
Renewal Term, the Company may again offer a one-year Renewal Term on the terms
and conditions of the expiring Renewal Term, provided that the Distributor is
not then in default under the terms of this Agreement, and so on from year to
year. Prior to the commencement of any Renewal Term, the parties may mutually
agree on any amendments to the terms of this Agreement.

11.2 EARLY TERMINATION BY COMPANY

Without prejudicing any other rights that it may have hereunder or at law or in
equity, and without detracting from the rights of the Company to terminate
pursuant to Sections 4.3 and 4.4 herein, the Company may terminate this
Agreement immediately if:

the Distributor breaches any material term of this Agreement and such breach is
not cured to the satisfaction of the Company, acting reasonably, within ten (10)
days after written notice describing that breach in reasonable detail is
delivered to the Distributor;

there is a change in voting or de facto control of the Distributor;

the Distributor becomes insolvent (as that term is defined by the relevant laws
of United States), admits in writing its inability to pay its debts as they
become due, or commits or threatens to commit an act of bankruptcy; a receiver
or other person with like powers is appointed for the Distributor or its
business; the Distributor makes an assignment for the benefit of its creditors;
any proceedings with respect to the Distributor are commenced under the
compromise or arrangement provisions of any applicable legislation, or the
Distributor enters into an arrangement or compromise with all or any of its
creditors pursuant to such provisions or otherwise; a resolution is passed, a
petition is filed or an order is made for the winding up or liquidation of the
Distributor; a bankruptcy petition is filed or presented against the
Distributor; or the Distributor is declared bankrupt;

any representation or warranty by the Distributor herein or in any other
agreement or document that the Company has the benefit of, is or becomes untrue
or incorrect in whole or in part and is not remedied to the satisfaction of the
Company, acting reasonably, within fifteen (15) days after written notice
thereof describing that untrue or incorrect representation or warranty in
reasonable detail is delivered to the Distributor; or

the operations of the Distributor are, in the opinion of the Company, acting
reasonably, hindered by disputes between officers, directors or shareholders of
the Distributor.

Notwithstanding any other provisions of this Agreement and without prejudicing
any other rights that it may have hereunder or at law or in equity, and without
detracting from the rights of the Company to terminate pursuant to Sections 4.3
and 4.4 herein, the Company may terminate this Agreement by written notice to
the Distributor. Such notice shall state the termination date of this Agreement
(which termination date shall not be less than thirty (30) days after the date
of the notice).

11.3 ACTIONS ON TERMINATION/EXPIRATION

Upon the termination or expiration of this Agreement for any reason, without
prejudice to any other rights which the parties may have:

the Distributor shall immediately deliver to the Company all Confidential
Information then in its possession or control, if any, and shall deliver a
certificate of an officer of the Distributor attesting that all such
Confidential Information has been returned to the Company or deleted from all
electronic data storage means, and shall retain no copies, analyses or summaries
thereof, in any form or media whatsoever;

the Distributor shall refrain from further use of the Company's Confidential
Information and shall promptly execute and deliver such documentation deemed
necessary by the Company for the purpose of confirming the Company's ownership
of the Software and the Intellectual Property Rights;

the Distributor shall immediately cease to use or display and remove from all
relevant materials and media, all of the Company's trade-marks for which
permission had previously been granted by the Company to the Distributor to
display;

the Distributor shall immediately cease all marketing and promotional activities
relating to the Software, the EMC Storage Services and the Transaction
Processing Services and shall immediately deliver to the Company a Monthly Sales
Report containing information up to the date of termination or expiration,
together with all information relating to potential License Agreements with
Licensees;

the Distributor shall immediately remove from all of its relevant web sites and
other marketing materials any references to the Software, the related
Intellectual Property Rights and the EMC Storage Services and the Transaction
Processing Services, and refer subsequent inquiries from potential Licensees to
the Company; and

the Distributor shall immediately pay all sums owing to the Company hereunder or
as they subsequently become due.

The provisions of this Section 11.3 shall survive the termination or expiration
of this Agreement.

ARTICLE 12
GENERAL

12.1 FURTHER ASSURANCES

The parties shall execute and deliver such further documents and instruments and
shall do such further acts and things as may be reasonably required to carry out
the intent and meaning of this Agreement.

12.2 TIME OF THE ESSENCE

Time shall be of the essence of this Agreement.

12.3 FORCE MAJEURE

Neither party shall be responsible for delays or failures in performance
resulting from acts beyond the control of such party. Such acts shall include,
but not be limited to, acts of God, strikes, riots, acts of war, epidemics,
fire, communication line failures, power failures, earthquakes, or other
disasters. If the force majeure continues for sixty (60) days, either party may
terminate this Agreement by giving written notice to the other party. Such
notice shall state the termination date of this Agreement (which termination
date shall not be less than thirty (30) days after the date of the notice) and
the nature of the force majeure.

12.4 NO ASSIGNMENT

This Agreement and the rights and obligations of the Distributor shall not be
assigned, (a change of voting control of the Distributor will be considered an
assignment for the purposes of this Section), without the express written
consent of the Company, which consent may be arbitrarily withheld.

12.5 INDEPENDENT CONTRACTORS

The relationship of the parties is one of independent contractors. Nothing in
this Agreement shall be construed as placing the parties in a relationship as
employer and employee, principal and agent, or partners and joint venturers.
Neither party will have the authority to enter into legally binding obligations
on behalf of the other party without the other party's prior express written
consent.

12.6 NOTICES

Any notice required or permitted to be given under this Agreement by either
party shall be deemed to have been well and sufficiently given if given in
writing by facsimile machine ("faxed") to, delivered at, or emailed to the
address of such party as follows:

if to the Company:

VIRTUALSELLERS.COM, INC.


120 North LaSalle Street, Suite 1000


Chicago, Illinois


U.S.A. 606002



Attention: Dennis Sinclair, President
Fax: (312) 920-1871
Email: disinclair@virtualsellers.com

with a copy to:

CLARK, WILSON


800 - 885 West Georgia Street


Vancouver, B.C. V6C 3H1


Canada



Attention: Virgil Hlus
Fax: (604) 687-6314
Email: vzh@cwilson.com

if to the Distributor:

IBRIDGE NETWORK INC.


2033 Sixth Avenue, Suite 990


Seattle, Washington


U.S.A. 98121



Attention: Ghassan R. Saade
Fax: (206) 903-3130
Email: gsaade@ibridgenetwork.net

or such other address as any party may specify by notice in writing to the other
party. Any such notice shall be deemed to have been given and received by a
party to whom it was addressed if sent by fax, on successful transmission, or,
if delivered, on delivery by registered mail, or, if by email, on receipt of
return email acknowledgement by the receiving party.

12.7 SUCCESSORS AND ASSIGNS

This Agreement and everything contained herein shall enure to the benefit of and
be binding upon the parties and their respective successors and permitted
assigns.

12.8 METHOD OF PAYMENT

All monies payable to the Company by the Distributor shall be made by wire
transfer pursuant to the wiring instructions provided by the Company to the
Distributor from time to time.

12.9 INTEREST

Interest shall accrue on all monies that are in arrears and payable by the
Distributor at the rate of two (2%) percent per month.

12.10 DISPUTES WITH OTHER DISTRIBUTORS

In case of a dispute between the Distributor and any other distributor of the
Company or between the Distributor and an affiliate or agent of the Company, the
Distributor agrees to submit such dispute to the Company and to abide by the
Company's decision thereon.

12.11 DISPUTES BETWEEN COMPANY AND DISTRIBUTOR

Any controversy or claim arising out of or relating to the provisions of this
Agreement and Schedules shall be settled by binding arbitration in accordance
with the Uniform Arbitration Act, the Federal Arbitration Act, and the
International Arbitration Rules of the American Arbitration Association. The
arbitration shall be conducted in Chicago in the State of Illinois in the United
States, or at another location agreed to between the parties in writing.

12.12 TRANSLATIONS

For the convenience of its customers, the Distributor may, at the Distributor's
sole cost and expense, translate Schedule "A" into other languages. However, the
official language of this Agreement and, to the extent permitted by law, all
License Agreements executed pursuant to this Agreement shall be in English, and
the Distributor's customers shall be so informed, and shall expressly agree to
this in all License Agreements. In event of inconsistencies between the
translated version and the English version, the English version shall prevail.

12.13 SEVERABILITY

If any term or provision of this Agreement shall be found to be illegal or
unenforceable, then, notwithstanding such illegality or unenforceability, it
will be enforced to the maximum extent permissible, and the legality and
enforceability of the other provisions of this Agreement will not be affected.
It is expressly understood and agreed that each and every provision of this
Agreement which provides for a limitation of liability or limited warranty is
intended by the parties to be severable and independent of any other provision
and to be enforced as such.

12.14 NON-WAIVER

No failure or delay on the part of the Company in exercising any right, power or
remedy shall operate as a waiver thereof, nor will any single or partial
exercise of any such right, power or remedy preclude any other further exercise
thereof or the exercise of any other right, power or remedy.

12.15 COUNTERPART EXECUTION

This Agreement may be executed in counterparts and such counterparts together
shall constitute a single instrument. This Agreement may be executed by both
parties attaching their digital signatures to the electronic version of the
Agreement.

IN WITNESS WHEREOF the parties have duly executed this agreement.

VIRTUALSELLERS.COM, INC.





Per: /s/ Dennis Sinclair


Authorized Signatory



 

IBRIDGE NETWORK INC.





Per: /s/ signed


Authorized Signatory



SCHEDULE "A"

LICENSE AGREEMENT

SCHEDULE "B"

PERFORMANCE CRITERIA

1. Minimum Performance Levels for the Initial Term:



Three Month Periods

Level of License Sales
(expressed in the total amount of License Fees to be achieved in the three month
period)

1. First Three Month Period (period commencing on execution of this Agreement
and ending three months thereafter)

$500,000

2. Second Three Month Period (period commencing three months after execution of
this Agreement and ending three months thereafter)

$500,000

3. Third Three Month Period (period commencing six months after execution of
this Agreement and ending three months thereafter)

$500,000

4. Fourth Three Month Period (period commencing nine months after execution of
this Agreement and ending three months thereafter)

$500,000

 

 

 

SCHEDULE "C"

MONTHLY SALES REPORT

The Monthly Sales Report shall include the following:

the number of copies of the Software licensed to Licensees in the Territory
during the applicable month and to date during the applicable Period;

the name, address, domain name, IP address, contact person and such other
information as the Company may require of each Licensee which receives a License
in the applicable month; and

a calculation of License Fees and Distributor License Commissions owing for the
applicable month.

